Or Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims
The amendment filed on June 30, 2021 is acknowledged. Claims 1-6 have been canceled and claim 9 is withdrawn. Claims 7-8 and 10-13 are under examination in the instant office action. 
Applicants' arguments, filed on June 30, 2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Responses are limited to Applicants' arguments relevant to either reiterated or newly applied rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US2006/0063802 (cited in the IDS filed on 5/6/2019) in view of Snodgrass (NIH pain Consortium Symposium, May 2012, cited in the IDS filed on 12/7/2018). 
US2006/0063802 teaches a method of treating or preventing tinnitus comprising administering to a human a therapeutically effective amount of a pharmaceutical composition comprising an NMDA receptor antagonist such as 7-chlorokynurenate (7-CK) (abstract and claims 1-3).  US2006/0063802 further teaches that an NMDA antagonist for use in the present invention may be any derivative, analogue, and/or enantiomeric form of an NMDA antagonist thereof which retains the function of an NMDA antagonist and discloses 7-chlorokynurenate (7-CK) as a preferred compound ([0034] and [0037]). US2006/0063802 also teaches the pharmaceutical compositions contain inorganic or organic, solid or liquid pharmaceutically acceptable carriers ([0041]). US2006/0063802 specifically discloses local administration of the NMDA antagonist, 7-CK, resulted in suppressing persistent tinnitus induced by cochlear excitotoxicity ([0022] and Fig. 4) and administration of a gel formulation (0.7% hyaluronic acid, Hylumed Sterile, Genzyme Corp., with phosphate buffer) with 7-CK (50 µM) to animals is effective in suppressing tinnitus (Example 3, [0076], [0083], [0087], and Fig 8).

However, it was known in the art that AV-101 (L-4-chlorokynurenine) is a prodrug of 7-CK (7-chlorokynurenate or 7-chlorokynurenic acid). Snodgrass teaches AV-101 (L-4-chlorokynurenine) is a NMDA glycine-site antagonist and inhibitor of quinolinic acid and is orally delivered to CNS and converted to active compound, 7-chlorokynurenic acid (7-CL-KYNA) (p1, title and p4-5). Snodgrass further teaches that data supports human exposures up to 1,800 mg/day (p14) and Cmax values of AV-101 are approximately dose linear and proportional up to 1,080 mg, whereas AUC 0-                        
                            ∞
                             
                        
                    values are approximately linear and dose proportional throughout the dose range (30-1,440 mg) (p17, clinical phase 1a results).   Snodgrass further teaches single daily administration of AV-101 in a doses of 360, 1080, and 1440 mg for treating neuropathic pain (p18, clinical phase 1b).  In addition,  Snodgrass discloses AV-101 was well-tolerated by all subjects, had excellent bioavailability, half-life 2-3 hours, and did not cause any serious adverse events and at higher doses several subjects expressed feelings of positive wellbeing, suggesting possible therapeutic applications in depression (p17) and suggests the use of AV-101 for treating depression and treatment-resistant seizure (p19). While the reference is silent about a pharmaceutically acceptable carrier or excipient, one of ordinary skill in the art would reasonably expect that the oral composition comprising AV-101 (L-4-chlorokynurenine) would necessarily have or need pharmaceutically acceptable carriers or excipients suitable for oral administration. As to the blood plasma level of 7-chlorokynurenic acid recited in claim 12, such plasma level is intended result of administering L-4-chlorokynurenine to a patient. Since the prior art teaches administering L-4-chlorokynurenine in the same amount as claimed, such result would necessarily occurs when administered to a patient. It is noted that products of identical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer L-4-chlorokynurenine (AV-101) in an effective dose as taught by Snodgrass for treating tinnitus because US2006/0063802 teaches that NMDA receptor antagonists such as 7-CK are useful for treating tinnitus and L-4-chlorokynurenine was taught to be an orally delivered prodrug of 7-CK and converted to active compound, 7-CK in vivo. Also, L-4-chlorokynurenine was known to be a NMDA glycine-site antagonist which was well-tolerated by all subjects, had excellent bioavailability (having the ability to cross the blood-brain barrier), and did not cause any serious adverse events as evidenced by Snodgrass. In addition, US2006/0063802 already suggests that an NMDA antagonist for use in the present invention may be any derivative, analogue, and/or enantiomeric form of an NMDA antagonist thereof which retains the function of an NMDA antagonist. Thus, one of ordinary skill in the art would have been motivated to use L-4-chlorokynurenine (AV-101) for treating tinnitus on the reasonable expectation that L-4-chlorokynurenine would be effective for treating tinnitus which was known to be treatable by NMDA receptor antagonists such as 7-CK by being converted to the active metabolite, 7-CK, upon administration while being capable of being orally delivered to CNS with a low incidence of adverse effects. As to the dosage amount, the skilled artisan would .

Claims 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/116739 (cited in the IDS filed on 5/6/2019) in view of US2006/0063802 (cited in the IDS filed on 5/6/2019).
		WO2014/116739 discloses a method of treating a neurological conditions characterized by overactive glutamatergic transmission mediated by NMDA receptors such as depression and pain by administering an effective dose of L-4-chlorokynurenine ([0014] and [0054]). WO2014/116739 discloses that one of the most potent and specific NMDA GlyB antagonists currently known is 7-chlorokynurenic acid (7-CL-KYNA) and L-4-chlorokynurenine, a prodrug of 7-CL-KYNA, readily gains access to CNS after administration and efficiently  converted to 7-CL-KYNA) ([0007] and [0008]). WO2014/116739 also discloses that L-4-chlorokynurenine are in fact safe and tolerable in humans without substantial side effects or any significant adverse effects ([0023]). WO2014/116739 further discloses that L-4-chlorokynurenine is administered in an amount that produces plasma levels of 7-CL-KYNA, preferably, in the range of about 15 ng/ml to 550 ng/ml ([0015] and claim 919). WO2014/116739 further discloses a pharmaceutical composition that consist essentially of L-4-chlorokynurenine in an amount of 360, 1080, or 1440 mg, together with a pharmaceutically acceptable ingredients such as carriers and excipients ([0012], claim 1 and figures 1-2). WO2014/116739 further discloses that L-4-chlorokynurenine is administered in an amount that produces plasma levels of 7-CL-KYNA, preferably, in the range of about 15 ng/ml to 550 ng/ml ([0015] and claim 9). In addition, WO2014/116739 
The reference does not specifically disclose the use of L-4-chlorokynurenine for treating tinnitus.  
US2006/0063802 teaches a method of treating or preventing tinnitus induced by cochlear excitotoxicity comprising administering to a human a therapeutically effective amount of a pharmaceutical composition comprising an NMDA receptor antagonist such as 7-chlorokynurenate (7-CK) (abstract and claims 1-3).  US2006/0063802 further teaches that an NMDA antagonist for use in the present invention may be any derivative, analogue, and/or enantiomeric form of an NMDA antagonist thereof which retains the function of an NMDA antagonist and discloses 7-chlorokynurenate (7-CK) as a preferred compound ([0034] and [0037]). US2006/0063802 also teaches the pharmaceutical compositions contain inorganic or organic, solid or liquid pharmaceutically acceptable carriers ([0041]). US2006/0063802 specifically discloses local administration of the NMDA antagonist 7-CK resulted in suppressing persistent tinnitus induced by cochlear excitotoxicity ([0022] and Fig. 4) and administration of a gel formulation (0.7% hyaluronic acid, Hylumed Sterile, Genzyme Corp., with phosphate buffer) with 7-CK (50 µM) to animals is effective in suppressing tinnitus (Example 3, [0076], [0083], [0087], and Fig 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the prodrug, L-4-chlorokynurenine in an effective amount  that produces its active metabolite, 7-chlorokynurenate, as taught by WO2014/116739 in the treatment of tinnitus because of the following reasons. L-4-chlorokynurenine was taught to be a prodrug of 7-CK (7-chlorokynurenate or 7-chlorokynurenic  ordinary skill in the art would have been motivated to use L-4-chlorokynurenine for treating tinnitus on the reasonable expectation that L-4-chlorokynurenine would be useful for treating tinnitus which was known to be treatable by 7-CK by producing the active metabolite, 7-CK, in vivo. 
Response to Applicants’ arguemnt 
Applicants argued that either Snodgrass nor WO2014/116739 teach that L-4-chlorokynurenine (AV-101) binds to the NMDA Receptor. 
In response, Snodgrass does teach that AV-101 is a NMDA glycine-site antagonist and discloses an effective concentration for NMDA receptor (150 µM) (see page 5, the title).  Also, it is working indirectly as NMDA antagonist because it will be converted to the active metabolite, 7-chlorokynurenic acid, which works as a NMDA antagonist. Snodgrass discloses does-dependent conversion of AV-101 to active metabolite (7-Cl-KYNA) in brain (see p6-7, CNS production of AV-101 active metabolite).
Applicants also argued that US2006/0063802 does not teach administration of prodrugs or targeting of NMDA receptors in the brain and US2006/0063802 describes administration directly to the inner ear. 
In response, US2006/0063802 teaches that an NMDA antagonist such as 7-chlorokynurenate (7-CK) as a preferred compound is useful for treating tinnitus  and  the NMDA any derivative and analogue form, which would encompass a prodrug. Also, the molecular weight of the NR1 subunit of NMDA receptor is identical in both brain and cochlea as evidenced by US2006/0063802 ([0014] and [0025]). One of reasons that US2006/0063802 uses local administration such as direct delivery to the inner ear is  that cochlea is protected like the brain by a biological barrier as evidenced by US2006/0063802 ([0014] and [0025]). However, the prodrug (AV-101) is taught to cross the blood-brain barrier and can be converted to the active compound, 7-chlorokynureni acid at the site of neuronal injury or excitotoxic insult as evidenced by WO2014/116739.  Also, Snodgrass clearly disclose AV-101 (4-Cl-KYN) has excellent bioavailability in brain with a low incidence of adverse effects.  In addition, tinnitus is induced by cochlear excitotoxicity as taught by US2006/0063802. Thus, one of ordinary skill in the art would have been motivated to use AV-101 for convenient oral delivery rather than cumbersome direct delivery to inner ear in the treatment of tinnitus induced by cochlear excitotoxicity on the reasonable expectation that the prodrug, AV 101 (4-Cl-KYN) would be converted to the active metabolite, 7-chlorokynureni acid in inner ear, which is the site of excitotoxic insult.  The skilled artisan would have reasonable expectation that the condition treatable by 7-CK would be also treatable by its prodrug because the prodrug would be converted to the active metabolite, 7-CK, upon administration while being capable of being orally delivered to CNS with a low incidence of adverse effects. 
In addition, Applicant argued that none of these cited references teach or suggest that an orally administered L- 4-chlorokynurenine prodrug would be converted in the brain, and whether 
		In response, WO2014/116739 discloses that L-4-chlorokynurenine is administered in an amount that produces plasma levels of 7-CL-KYNA, preferably, in the range of about 15 ng/ml to 550 ng/ml and mean Cmax values on Day 1 ranged from 42.7 ng/mL after the 360-mg dose to 314 ng/mL after the 1,440-mg dose. The plasma levels of 7-CL-KYNA achieved by oral administration of L-4-chlorokynurenine disclosed in WO2014/116739 fall within the therapeutically effective amount for treating tinnitus taught by US2006/0063802  (0.1 nanogram/hour to about 100 micrograms/hour, see [0046]). One of ordinary skill in the art would have been motivated to use the effective dosage amounts of L-4-chlorokynurenine disclosed in WO2014/116739 or Snodgrass because those dosage amounts are taught to be suitable amounts for producing effective amounts of the active metabolite, 7-CL-KYNA for NMDA antagonistic activities on the reasonable expectation that the dose amounts of L-4-chlorokynurenine (360, 1080, and 1440 mg) disclosed in WO2014/116739 or Snodgrass  would produce a therapeutically sufficient amount of 7-CL-KYNA for treating tinnitus in the absence of evidence to the contrary. In addition, once L-4-chlorokynurenine is converted to 7-CL-KYNA, it would not be transported out of brain or inner ear because 7-CL-KYNA does not cross the barrier. Accordingly, the skilled artisan would have reasonably expected that a therapeutically sufficient amount of 7-CL-KYNA to treat tinnitus could remain.
		For the foregoing reasons, Applicant’s arguments have not been found to be persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.